 



Exhibit 10.2
OXiGENE, Inc.
Description of Director Compensation Arrangements
  Effective with the election of the non-employee directors at OXiGENE’s (the
“Company”) Annual Meeting on July 7, 2005, the Company pays each non-employee
director an annual fee of $30,000 for service as a director of the Company and
$1,500 for attendance at each board meeting. The Company pays each non-employee
director who serves as chairman of a committee of the Board an annual fee of
$7,500 and each committee member, including the Chairman, $1,000 for attendance
at each committee meeting. In addition, non-employee directors are eligible to
participate in the Company’s 2005 Stock Plan. There are currently 2,500,000
shares of common stock reserved for issuance under the 2005 Stock Plan. The Plan
authorizes the issuance of stock grants and other stock-based awards and the
grant of non-qualified stock options to non-employee directors.

 